Title: From James Madison to Richard Harrison, 1 May 1802
From: Madison, James
To: Harrison, Richard


SirDepartment of State Washington May 1: 1802.
The enclosed account is sent to you, that it may be settled at the Treasury. A reasonable compensation, to be ascertained by the Accounting Officers of that Department, is to be allowed to Capt. Wood, for the passages of the American seamen to this Country. Their sea stores were furnished at the public expense, by the Commercial Agent of the United States at Bordeaux before their departure from France—but the Captain is entitled to reimbursement for any additional supplies furnished, or extraordinary expenses incurred by him on their account. I am, Sir, respectfully &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   The account of Capt. John Wood for transport on the Thames of American seamen stranded in European ports amounted to $533.07 (DNA: RG 217, First Auditor’s Accounts, no. 13,394). See also William Lee to JM, 18 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:479).


